                                                                             JS-6




 1
 2
                           UNITED STATES DISTRICT COURT
 3
                         CENTRAL DISTRICT OF CALIFORNIA
 4
 5
     MICHELLE RUGGIER,                         Case No.: 2:19-cv-05499-PA-KS
 6
                  Plaintiff,
 7
 8         vs.                                  ORDER RE STIPULATION
                                                TO DISMISS WITH
 9                                              PREJUDICE
10
     TARGET FINANCIAL SERVICES,
     INC.,
11
                  Defendant(s).
12
13
                 ORDER RE STIPULATION TO DISMISS WITH
14
                                       PREJUDICE
15
     The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice is hereby
16
17
     Approved. All parties shall bear their own costs and attorneys’ fees.

18
19   IT IS SO ORDERED.
20
21   Dated:__________________
             October 16, 2019

22
23                                                  By:
24                                                  Percy Anderson
25                                                  United States District Judge
26
27
28

                                              -1-

                                                                           ORDER
